DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 10/22/2019, 02/11/2020, 03/08/2022.  These IDS has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the at least one rim" in 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems this claim should depend on claim 1.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maraini (US 2015/0219487) in view of Scott (USPN 6,470,759).

Regarding claim 1, Maraini discloses in figures 1-6 a truck assembly for a rail vehicle (¶ [0005]), the truck assembly comprising at least one side frame (2a, 2b) (¶ [0013]) including at least one lightener hole (see figures 4 and 5), and at least one strain gage (12a-12b) disposed adjacent the at least one lightener hole (¶¶ [0017]-[0018], see figures 5 and 6), wherein the at least one strain gage (12a-12b) is configured to detect forces exerted into or onto the truck assembly (¶ [0018]).
Maraini’s truck assembly is configured with the strain gages being adjacent the at least lightener hole rather than within it. Maraini also discloses in ¶ [0017], “sensors 7 can be located anywhere on the railway vehicle that exhibit changes in stress/strain/displacement in response to an applied load”.
Furthermore, it is well known in the art to place strain gages within a hole/cavity of a structure on which one wants to measure a load.
For example, Scott teaches in figures 1 and 5 configuring strain gage (10) within a hole (12) (col. 3, lines 10-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange Maraini’s strain gages within the one or more lightener holes, as suggested by Scott for the purpose of measuring the strain at a structurally weakened area in which the applied load is concentrated, thus resulting in more reliable measurements (col. 3, lines 28-31).

Regarding claim 2, Maraini discloses the at least one side frame comprises a first side frame (2a) and a second side frame (2b) (see figure 1).
  
Regarding claim 3, Maraini discloses the at least one lightener hole comprises: a first lightener hole of the first side frame (2a) (see figure 1, hole on 2a), and a second lightener hole of the second side frame (2b) (see figure 1, hole on 2b).
  
Regarding claim 4, Maraini discloses in figures 4 and 5 strain gages proximate to each lightener hole on one side frame.  One would presume that the other side frame likewise has strain gages assembled in the same way.  Thus, the combination discloses strain gages within the first lightener hole and the second lightener hole. 
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to place strain gages within lightener holes (as taught by Scott) on each of Maraini’s side frames from the purpose of measuring the load applied to each side frame to accurately represent the load on the truck assembly in case of uneven load distribution. 

Regarding claim 5, Scott teaches disposing two strain gages in a hole (col. 3, lines 31-35).  Therefore, the combination as described in claim 4  meets the limitation wherein the at least one strain gage comprises: a first strain gage disposed in the first lightener hole; and a second strain gage disposed in the first lightener hole without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.   

Regarding claim 6, Maraini discloses in figure 5 and 6 a configuration in which  the first strain gage and the second strain gage are symmetrically disposed in relation to a longitudinal plane of the first side frame (see figure 6, strain gages are arranged directly across from each other).
  
Regarding claim 7, Maraini discloses in figure 1 wherein the at least one lightener hole comprises: a first inboard lightener hole formed in a first end of the first side frame (2a) (see lightener hole directly left of center of frame 2a), a second inboard lightener hole formed in a second end of the first side frame (2a) (see lightener hole directly right of center of frame 2a), a third inboard lightener hole formed in a first end of the second side frame (2b) (see lightener hole directly left of center of frame 2b); and a fourth inboard lightener hole formed in a second send of the second side frame (2b) (see lightener hole directly right of center of frame 2b).  

Regarding claim 8,  Maraini discloses in figures 4 and 5 a first strain gage (12a-12b) disposed directly adjacent to first inboard lightener hole, and a second strain gage (12a-12b) disposed directly adjacent to the first inboard lightener hole.
When Maraini is combined with Scott in the manner of the rejection of claim 1, the strain gages are within the lightener holes without further modification necessary.
 a third strain gage disposed within the second inboard lightener hole; a fourth strain gage disposed within the second inboard lightener hole; a fifth strain gage disposed within the third inboard lightener hole; a sixth strain gage disposed within the third inboard lightener hole; a seventh strain gage disposed within the fourth inboard lightener hole; and an eighth strain gage disposed within the fourth inboard lightener hole.  
One would presume that the other side frame likewise has strain gages assembled proximate to the third and fourth outboard lightener holes respectively.  Thus, the combination discloses strain gages within the third lightener holes and the fourth lightener holes respectively. 
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to place strain gages within the outboard lightener holes (as taught by Scott) on each of Maraini’s side frames from the purpose of measuring the load applied to each wheel of each side frame to accurately represent the load on the truck assembly in case of uneven load distribution. 

Regarding claim 9, Maraini discloses at least one force analysis control unit (15) in communication with the at least one strain gage (12a-12b), wherein the at least one force analysis control unit (15) is configured to analyze at least one force signal received from the at least one strain gage (12a-12b) (¶ [0020]).
  
Regarding claim 13,  Scott teaches in figure 5 the at least one strain gage (10) is secured to at least one rim (28) (col. 3, lines 45-51).
When Maraini is combined with Scott as in the rejection of claim 1, the rim defines the at least one lightener hole without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 15, Maraini discloses in figures 1-6 a method of detecting forces exerted into or onto a truck assembly of a rail vehicle (¶ [0005]), the method comprising disposing at least one strain gage (12a-12b) adjacent to at least one lightener hole (¶¶[0017]-[0018], see figures 4 and 5) of at least one side frame (2a, 2b) of a truck assembly of the rail vehicle (¶ [0013]), and detecting the forces by the at least one strain gage (12a-12b) (¶ [0018]).
Maraini’s truck assembly is configured with the strain gages being adjacent the at least lightener hole rather than within it. Maraini also discloses in ¶ [0017], “sensors 7 can be located anywhere on the railway vehicle that exhibit changes in stress/strain/displacement in response to an applied load”.
Furthermore, it is well known in the art to place strain gages within a hole/cavity of a structure on which one wants to measure a load.
For example, Scott teaches in figures 1 and 5 configuring strain gage (10) within a hole (12) (col. 3, lines 10-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange Maraini’s strain gages within the one or more lightener holes, as suggested by Scott for the purpose of measuring the strain at a structurally weakened area in which the applied load is concentrated, thus resulting in more reliable measurements (col. 3, lines 28-31).
  
Regarding claim 16, Maraini discloses in figures 4 and 5 disposing strain gages proximate to each  of two inboard lightener holes on one side frame (see figure 4, two lightener holes directly left and right of center of side frame).  
Scott teaches disposing two strain gages in a hole (col. 3, lines 31-35).  Therefore, the combination as described in the rejection of claim 15 meets the limitation disposing a first strain gage disposed in the first lightener hole and a second strain gage disposed in the first lightener hole, disposing a third strain gage a second inboard lightener hole of the first side frame and disposing a fourth strain gage within the second inboard lightener hole of the first side frame without further modification necessary.
Maraini discloses in figures 4 and 5 strain gages proximate to each lightener hole on one side frame.  One would presume that the other side frame likewise has strain gages assembled in the same way.  
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to place fifth, sixth, seventh, and eighth strain gages within first and second inboard lightener holes (as taught by Scott) on each of Maraini’s side frames from the purpose of measuring the load applied to each side frame to accurately represent the load on the truck assembly in case of uneven load distribution. 

Regarding claim 17, Maraini discloses communicatively coupling at least one force analysis control unit (15) with the at least one strain gage (12a-12b) and analyzing, by the at least one force analysis control unit (15), at least one force signal received from the at least one strain gage (12a-12b) (¶ [0020]).

Allowable Subject Matter
Claims 10-12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 20, none of the prior art alone or in combination neither discloses nor renders obvious a truck assembly for a rail vehicle or a method of detecting forces exerted into or onto a truck assembly wherein the at least one force analysis unit is disposed on or within the truck assembly in combination with the remaining claim limitations.

Regarding claim 11 and 18, none of the prior art alone or in combination neither discloses nor renders obvious a truck assembly for a rail vehicle or a method of detecting forces exerted into or onto a truck assembly wherein the at least one force analysis unit is disposed within the at least one lightener hole in combination with the remaining claim limitations.

Regarding claim 14, none of the prior art alone or in combination neither discloses nor renders obvious a truck assembly for a rail vehicle wherein the at least one rim comprises at least one recessed pocket, and wherein the at least one strain gage is secured to the at least one recessed pocket in combination with the remaining claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snyder US 2021/0291882  (¶ [0091]) teaches a bolster monitoring device which includes control electronics and a housing located on the side frame but not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863